Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 9/30/2020.
Claims 1-20 are pending in this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 9/30/2020 has been considered by the Examiner.  

Allowable Subject Matter
4.	Claims 1-20 are allowed.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given by Applicant’s representative, Mr. John Pemberton, Registration No. 45,749, on 08/31/2022.
By this amendment, claim 1 has been amended as following:

1. (Currently Amended) An apparatus, comprising: 
one or more memory [elements] devices operable to store instructions; and 
one or more processors operable to execute the instructions, such that the apparatus is configured to: 
receive, by a remote browser isolation (RBI) proxy from a client device, a transfer request to send data to a destination application, wherein the client device is running an RBI agent and includes a Data Loss Prevention endpoint (DLPe) module, and wherein communications between the client device and the destination application are routed through the RBI proxy; 
receive, from the RBI agent, a plurality of inputs to the client device associated with the transfer request; 
create, by the RBI proxy, a submission request, wherein the submission request includes the plurality of inputs and associated metadata; 
send, from the RBI proxy, the submission request to the RBI agent; 
create, by the RBI agent, a dummy request, wherein the dummy request modifies the submission request to prevent the submission request from reaching the destination application; 
receive, by the RBI agent from the DLPe module, a response to the dummy request, wherein the response includes an instruction to allow the submission request or to disallow the submission request; 
receive, by the RBI proxy from the RBI agent, the response to the dummy request; and 
process, by the RBI proxy, the submission request according to the instruction in the response to the dummy request.

Examiner’s Statement of Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 8, and 15:
	a. Jin (US 2015/0363600 A1) discloses a method, an apparatus, and a system for data protection. A proxy server: receives outgoing data from a user terminal, where the outgoing data carries an identifier of a user; acquires a user grade and a credit value of the user from a credit server according to the identifier, where the credit value is a violation percentage of historical outgoing data of the user; sends the outgoing data, the user grade, and the credit value to a DLP (Data Loss Prevention) server so that the DLP server inspects security of the outgoing data according to the user grade and the credit value, and further generates a message including an inspection result; and receives, from the DLP server, the message including the inspection result and uses a policy corresponding to the inspection result to process the outgoing data (Fig. 2 with associated text). 
A credit server receives an identifier of a user from a proxy server.  The credit server queries a user grade and a credit value of the user according to the identifier and send the user grade and the credit value to the proxy server (Fig.4 with associated text).
	A DLP server receives outgoing data, a user grade, and a credit value sent by the proxy server.  The DLP server inspect security of the outgoing data according to the user grade and the credit value and generates a message including an inspection result.  The DLP server sends the message including the inspection result to the proxy server, so that the proxy server uses a policy corresponding to the inspection result to process the outgoing data according to the inspection result (Fig. 3 with associated text).
	b. Guruswamy et al. (US 11,245,731 B1) discloses techniques for protecting web applications from untrusted endpoints using remote browser isolation. A browser isolation system receives a request from a client browser executing on a client device to connect with a remote application accessible via a private network. A surrogate browser is provided to facilitate communications between the client browser and the remote application. A security policy is enforced against the communications (Abstract).
	A proxy node acts as a gateway to surrogate browsing.  The proxy node can be configured to provide data loss prevention services to traffic associated with the client (Col. 13, lines 21-46).
	c. Kahol et al. (US 2021/0044585 A1) discloses a proxy server enforces security rules on data accesses. Network traffic between a client application and a cloud application is routed to the proxy. The proxy tags data that is stored in the cloud applications in order to track the data. When a data request is received by the proxy, the proxy uses a set of rules to decide whether the requesting user is allowed access to the data from the cloud application (Abstract and Fig.1 with associated text).
	d. Paul et al. (US 9,811,674 B2) discloses a data leakage prevention system, method, and computer program product for preventing a predefined type of operation on predetermined data (Abstract). A system includes a device with a data leakage protection agent utilized to prevent data leakage of protected data.  The data leakage protection agent may monitor activity associated with the protected data.  The data leakage protection agent may identify an operation attempted to be performed on the protected data and determine whether a type of such attempted operation includes a predefined type of operation. If the data leakage protection agent determines that the type of the operation attempted includes a predefined type of operation, the data leakage protection agent may prevent the operation attempted to be performed on the protected data from being performed on the protected data. If, however, the data leakage protection agent determines that the type of the operation attempted does not include a predefined type of operation, the data leakage protection agent may allow the operation attempted to be performed on the protected data from being performed on the protected data (Col.6, line 12- Col. 7, line 19).
The prior arts of record fail to either disclose or sufficiently suggest the combination features as claimed and arranged by applicant. Although the above references teach similar aspects of the independent claims 1, 8, and 15, none of these references, either alone or in reasonable combination, discloses all the limitations of the independent claims 1, 8, and 15, including at least “wherein the client device is running an RBI agent and includes a Data Loss Prevention endpoint (DLPe) module; create, by the RBI proxy, a submission request, wherein the submission request includes the plurality of inputs and associated metadata; send, from the RBI proxy, the submission request to the RBI agent; create, by the RBI agent, a dummy request, wherein the dummy request modifies the submission request to prevent the submission request from reaching the destination application; receive, by the RBI agent from the DLPe module, a response to the dummy request, wherein the response includes an instruction to allow the submission request or to disallow the submission request; receive, by the RBI proxy from the RBI agent, the response to the dummy request;” as claimed in independent claim 1, “wherein the client device is running an RBI agent and includes a Data Loss Prevention endpoint (DLPe) module; create, by the RBI proxy, a submission request, wherein the submission request includes the plurality of inputs and associated metadata; send, from the RBI proxy, the submission request to the DLPe module; receive, by the RBI proxy, a response to the submission request, wherein the response includes an instruction to allow the submission request, to disallow the submission request, or to amend the submission request and allow the amended submission request;” as claimed in independent claim 8, and “the client device is running an RBI agent and includes a Data Loss Prevention endpoint (DLPe) module; creating, by the RBI proxy, a submission request, wherein the submission request includes the plurality of inputs and metadata identifying the client device and the destination application; sending, from the RBI proxy, the submission request to the RBI agent; receiving, by the RBI agent, a response to the submission request created by the DLPe module, wherein the response includes an instruction to allow the submission request, to disallow the submission request, or to amend the submission request and allow the amended submission request; receiving, by the RBI proxy from the RBI agent, the response to the submission request;” as claimed in independent claim 15.  
Therefore, independent claims 1, 8, and 15 are allowable over the prior arts of record and dependent claims 2-7, 9-14, and 16-20 are allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH T LE/           Examiner, Art Unit 2495